DETAILED ACTION
	This is in response to communication received on 8/31/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/12/21.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for Claim 1, it has been amended to include the limitation of wherein the is a benzene ring with fluorocarbons attached as substituents. Examiner notes that, as written, it is unclear what the benzene ring with fluorocarbons attached as substituents is in the context of the claim. In particular, what is ‘the’ element that this limitation is attempting to define? It appears that there is a word missing that would make this clear.
Examiner notes that the specification discusses benzene rings in paragraph 43, 44, 52, and 53 as an alternative monomer to the para-xylene, and not as a monomer that can be used in addition to the para-xylene.
a benzene ring with fluorocarbons attached as substituents exists but not required to be used in the invention.
As for claims 2-10, as they depend from claim 1 and encompass all the limitations therein, are similarly rejected.
Appropriate correction is required.
For purposes of compact prosecution, Examiner will interpret this limitation to mean “wherein the monomer can alternatively be a benzene ring with fluorocarbons attached as substituents” which is the embodiment supported by the specification.
As for claim 5 and 10, Examiner notes that the claim has been amended such that wherein the coating is a parylene-F-like coating. The term "parylene-F-like" is a relative term which renders the claim indefinite.  The term "parylene-F-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, how similar does a coating need to be to a parylene-F coating in order to be considered like it? Does it need to only have the same atoms as a parylene-F coating? Or does it need to have similar chemical structure? If so, how similar does the chemical structure need to be to be considered parylene-F-like? Can it have a different chemical bond? Two, three? Can one of the rings be 
Appropriate correction is required.
For purposes of compact prosecution, Examiner will interpret a parylene-F-like coating to be any parylene coating as they are made up of the same chemical family of polymers of parylene-F.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by ZONG (US PGPub 2019/0276933) on claims 1-3, 5, 7, and 9 are withdrawn because the independent claim 1 has been amended to include subject matter from a dependent claim previously rejected in view of ZHENG (US PGPub 2018/0258243).

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ZONG (US PGPub 2019/0276933) and DUNBAR (US PGPub 2006/0068519) on claims 4 and 6 are withdrawn because the independent claim 1 has been amended to include subject matter from a dependent claim previously rejected in view of ZHENG (US PGPub 2018/0258243).
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ZONG (US PGPub 2019/0276933) and ZHENG (US PGPub 2018/0258243) on claim 10 is withdrawn because the claim has been amended.
Claims 1-3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by ZONG (US PGPub 2019/0276933) in view of ZHENG (US PGPub 2018/0258243).
As for claim 1, ZONG teaches "To perform plasma polymerization coating, a device to be treated can be first placed in a vacuum chamber, and then carrier gas and gaseous organic monomer are dispersed into the vacuum chamber. The gaseous organic monomer is turned into a plasma state by discharging electrical power to the monomer to produce various types of reactive species. Next, additional reactions between the reactive species and the monomer, or between the reactive species themselves, take place and form a polymer film on the device's surface" (paragraph 19, lines 1-10), and “The monomer vapor may include a first vapor comprising at least one organic monomer with a low dipole moment. The low dipole polymer with a low dipole moment may reduce the interference to electrical signals across the plasma polymerization coating. In certain embodiments, the first vapor may include one or more of: p-xylene” (paragraph 145, lines 1-6), i.e. A method for depositing coating onto a substrate, comprising: providing a monomer for creation of a protective coating on a substrate, wherein the monomer is a para-xylene monomer… energizing the monomer with a plasma generation system.
ZONG further teaches "Plasma chemical vapor deposition (PCVD) is a technology that uses plasma to produce a protective coating on the surface of a device. The PCVD process activates a reaction gas and promotes chemical reactions on the surface or proximity of a device to produce a protective coating" (paragraph 22, lines 1-5), and “Various monomer vapors may be selected to achieve a compact and uniform polymerizing the energized monomer into the substrate in a plasma-enhanced chemical vapor deposition (PECVD) chamber to form a coating.
ZONG teaches “In some embodiments, the monomer vapor may be partly discharged into discharge cavity 104 to be released into vacuum chamber 101” (paragraph 143, lines 8-10) and “Discharge cavity 104 may include carrier gas pipe 109 that introduces carrier gas from a carrier gas source to discharge cavity 104. The carrier gas gets ionized in discharge cavity 104 and becomes plasma (i.e., a mixture of positive ions and electrons produced by ionization). The carrier gas transfers energy to the monomer vapor to activate the monomer vapor to a high-energy state (i.e., the monomer vapor become activated species). In some embodiments, the carrier gas may even cause some chemical bonds of the monomer to break and form reactive particles such as free radicals” (paragraph 44). As shown in Fig. 1, the discharge cavity 104 is separated from the PECVD chamber 101 by a metal grate 105 such that wherein the monomer is energized before entering the PECVD chamber.
ZONG is silent on wherein the monomer polymerizes by step-growth polymerization.
ZHENG teaches "The invention provides a composition for adhering one or more polymers to a substrate" (abstract, lines 1-2) and "The next step will be the reacting of the composition-coated surface with one or more monomers 52, such as p-xylylene, to thereby graft one or more Parylene polymers at the one or more grafter sites, but not at the one or more diluters 32. This reacting step can be conducted by any known 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the monomer polymerizes by step-growth polymerization in the process of ZONG because ZHENG teaches that it was one of the well-known systems used to polymerize para-xylene monomers that are used in ZONG.
As claim 2, ZONG teaches “In some embodiments, the monomer vapor may be partly discharged into discharge cavity 104 to be released into vacuum chamber 101” (paragraph 143, lines 8-10). As shown in Fig. 1, the discharge cavity 104 is separated from the PECVD chamber 101 by a metal grate 105 such that wherein the monomer is energized in a conduit that conducts the monomer from a precursor source to the PECVD chamber.
As for claim 3, Examiner notes that, as discussed in the above 112(b) rejection, the limitation of wherein the is a benzene ring with fluorocarbons attached as substituents is interpreted to mean “wherein the monomer can alternatively be a benzene ring with fluorocarbons attached as substituents” in line with the specification. As such, the benzene ring is an alternative to the para-xylene and thereby, not required 
As for claim 5, ZONG teaches "The monomer vapor may include a first vapor comprising at least one organic monomer with a low dipole moment. The low dipole polymer with a low dipole moment may reduce the interference to electrical signals across the plasma polymerization coating. In certain embodiments, the first vapor may include one or more of: p-xylene" (paragraph 145, lines 1-6), i.e. wherein the coating is a parylene F-like coating.
As for claim 7, ZONG teaches "In one or more embodiments, radio frequency power source 103 is used for driving the electrical discharge" (paragraph 38, lines 3-5) and shown in Fig. 9, i.e. wherein the plasma generation system is a capacitively coupled radio frequency (RF) plasma generation system coupled to the PECVD chamber.
As for claim 8, ZONG teaches "The periodic electrical discharge may be a continuous electrical discharge or a discontinuous electrical discharge such as a pulse electrical discharge" (paragraph 154, lines 8-11) and "a DC bias waveform may be combined with a periodic waveform. The DC bias waveform may be used to configure the mean amplitude of the resulting composite waveform. For example, a positive DC bias waveform will increase the value of a square waveform" (paragraph 158, lines 1-6), i.e. wherein the plasma generation system is a pulsed direct current (pulsed DC) plasma generation system coupled to the PECVD chamber.
As for claim 9, ZONG teaches "In one or more embodiments, radio frequency power source 103 is used for driving the electrical discharge" (paragraph 38, lines 3-5) wherein the plasma generation system is remote from the PECVD chamber.
As for claim 10, ZONG teaches "The monomer vapor may include a first vapor comprising at least one organic monomer with a low dipole moment. The low dipole polymer with a low dipole moment may reduce the interference to electrical signals across the plasma polymerization coating. In certain embodiments, the first vapor may include one or more of: p-xylene" (paragraph 145, lines 1-6), i.e. wherein the coating is a parylene F-like coating.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ZONG (US PGPub 2019/0276933) in view of ZHENG (US PGPub 2018/0258243) as applied to claim 1 and 5 above, and further in view of DUNBAR (US PGPub 2006/0068519).
As for claim 4, ZONG teaches "In some embodiments, the carrier gas may include one or more of: helium, neon, krypton, and argon" (paragraph 139, lines 15-17). ZONG is silent on further comprising bubbling argon through a saturation bottle to move the monomer into the PECVD chamber.
DUNBAR teaches "A method of making an electronic device by (a) depositing a substantially nonfluorinated polymeric layer onto a dielectric layer using a plasma-based deposition technique selected from the group consisting of (i) plasma polymerizing a precursor comprising monomers" (abstract, lines 1-5).
DUNBAR teaches "For plasma-based deposition, a similar process can be used ... the material to be deposited is vaporized by exposure to vacuum, optionally with heating. A carrier gas can be used to transport the deposition material from its reservoir 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising bubbling argon through a saturation bottle to move the monomer into the PECVD chamber in the process of ZONG because DUNBAR teaches that such a method is capable of providing a monomer to a chamber so that plasma polymerization can take place.
As for claim 6, ZONG teaches "The monomer vapor may include a first vapor comprising at least one organic monomer with a low dipole moment. The low dipole polymer with a low dipole moment may reduce the interference to electrical signals across the plasma polymerization coating. In certain embodiments, the first vapor may include one or more of: p-xylene" (paragraph 145, lines 1-6) and ZONG teaches "In some embodiments, the carrier gas may include one or more of: helium, neon, krypton, and argon" (paragraph 139, lines 15-17).
ZONG is silent on further comprising bubbling argon through a saturation bottle for para-xylene monomer to move the para-xylene monomer into a PECVD chamber.
DUNBAR teaches "For plasma-based deposition, a similar process can be used ... the material to be deposited is vaporized by exposure to vacuum, optionally with heating. A carrier gas can be used to transport the deposition material from its reservoir to the vacuum chamber by bubbling the gas through the liquid deposition material (that is, liquid monomer)" (paragraph 87, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising bubbling argon through a saturation bottle for paraxylene monomer to move the para-xylene monomer into a PECVD chamber in the process of ZONG because DUNBAR teaches that such a method is capable of providing a monomer to a chamber so that plasma polymerization can take place. 

Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive.
Applicant’s principal arguments is/are:
(a) ZONG does no teach wherein the monomer is a para-xylene monomer and wherein the is a benzene ring with fluorocarbons attached as substituents and wherein the monomer is energized before netering the PECVD chamber, and wherein the monomer polymerizes by step-growth polymerization.

In response please consider the following remarks:
(a) Examiner notes that Applicant has provided no explanation as to why the art fails, merely asserting that it does not teach these limitations. Examiner respectfully points out that the limitations cited by Applicant are unclear as the limitation wherein the is a benzene ring with fluorocarbons attached as substituents is essentially a definition without an element that it is defining. As such, the Applicant may be interpreting the limitation differently than Examiner, but as there is no discussion, Examiner is not sure what element of the claim Applicant is interpreting this definition as limiting. It appears, Applicant’s interpretation is not germane with the actual scope of the claim.
wherein the monomer is energized before entering the PECVD chamber is not particularly limiting either. There is no limitation on the structure of the PECVD chamber or what is considered ‘before’ such a chamber. Examiner notes, as in the rejection above, ZONG teaches its monomer is sent to a discharge chamber that is separatee from the deposition chamber by a metal grate. As such, it falls within the scope of the claim. Applicant’s assertion is not germane with the scope of the claim or the teachings of the art.
	Finally, Examiner points out that the wherein the monomer polymerizes by step-growth polymerization was subject matter previously rejected by the art and stands rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717